In an action by a broker against the owners of real property, to recover brokerage commissions, plaintiff appeals: (1) from an order of the Supreme Court, Kings County, dated October 5, 1960, granting defendants’ motion to vacate plaintiff’s notice to amend his bill of particulars, dated September 7, 1960, by adding the name of an alleged additional purchaser; and (2) from an order *680of the same court, dated October 21, 1960, denying plaintiff’s motion to amend his bill of particulars by adding the name of such additional purchaser and by correcting the amount of the quarterly installment payments from $23,089.06 to $2,389.06. Order, dated October 5, 1960, affirmed, with $10 costs and disbursements. Order, dated October 21, 1960, modified to the extent of granting plaintiff’s motion to amend his bill of particulars so as to correct the amount of the quarterly installment payments, and denying the motion insofar as it seeks to add the name of the additional purchaser. As so modified, the order is affirmed, with $10 costs and disbursements. Under the circumstances presented in this record, Special Term properly exercised its discretion in denying plaintiff the amendment as to the additional purchaser. At this late date such a substantial amendment would not be in the interests of justice, since a statement of readiness had been filed, since the action is on the calendar awaiting trial, and since no valid reason has been presented to explain or excuse plaintiff’s delay of approximately 17 months in seeking the requested relief with respect to the additional purchaser (Shanack v. Long Is. Daily Press Pub. Co., 10 A D 2d 965 ; Friezner v. Circle Line Sightseeing Yachts, 7 A D 2d 749; Norman V. Pyramid Cranes Co., 3 A D 2d 927; Price v. Brody, 7 A D 2d 204). Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.